Exhibit 10.2

 

AMENDMENT TO AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT

 

This AMENDMENT TO AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT, dated as
of November 21, 2011 (the “Amendment”), by and between Senior Housing Properties
Trust, a Maryland real estate investment trust (the “Company”) and  Reit
Management & Research LLC, a Delaware limited liability company (the “Manager”).

 

WHEREAS, the Company and the Manager are parties to an Amended and Restated
Business Management Agreement, dated as of October 26, 2011 (the “Business
Management Agreement”), and Barry M. Portnoy, Gerard M. Martin and Adam D.
Portnoy are parties to the Business Management Agreement solely with respect to
certain non-competition covenants in Section 16 thereof; and

 

WHEREAS, the Company and the Manager wish to amend certain provisions, other
than Section 16, of the Business Management Agreement as further provided in
this Amendment;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.                                       The first sentence of Section 12(a) of
the Business Management Agreement is hereby replaced in its entirety to read as
follows:

 

Subject to the Company’s Declaration of Trust and Bylaws, the Company hereby
agrees with the Manager that if the Company or any of its subsidiaries
determines to offer, directly or indirectly, for sale or long term ground lease
(each a “Sale”) any real property that, at such time, is of a type within a
principal investment focus of another real estate investment trust to which the
Manager at such time provides business management or property management
services (such other company, a “RMR Managed Company”), then prior to offering
such real property for Sale to any other person, the Company shall provide
notice of such proposed Sale to such RMR Managed Company, describing such
proposed Sale in sufficient detail (including expected pricing, payment or lease
terms, closing date and other material terms) and offering such RMR Managed
Company the right to purchase or lease such real property, and shall negotiate
in good faith with such RMR Managed Company for such purchase or lease.

 

 

2.                                       The first sentence of Section 17 of the
Business Management Agreement is hereby replaced in its entirety to read as
follows:

 

This Agreement shall continue in force and effect until December 31, 2011, and
shall be automatically renewed for successive one year terms annually thereafter
unless notice of non-renewal is given by the Company or the Manager before the
end of the term.

 

--------------------------------------------------------------------------------


 

3.                                       This Amendment shall be effective as of
the day and year first written above.  Except as amended hereby, and as so
amended, the Business Management Agreement shall remain in full force and effect
and shall be otherwise unaffected hereby.

 

4.                                       The provisions of this Amendment shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

5.                                       This Amendment may be executed in
separate counterparts, each of such counterparts shall for all purposes be
deemed to be an original and all such counterparts shall together constitute but
one and the same instrument.

 

 

[Signature Page to Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Amended and
Restated Business Management Agreement to be executed by their duly authorized
officers, under seal, as of the day and year first above written.

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

Name: David J. Hegarty

 

Title: President & Chief Operating Officer

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name: Adam D. Portnoy

 

Title: President

 

--------------------------------------------------------------------------------